Dismissed and Opinion Filed June 11, 2015




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01110-CV

                DEAN BUESCHER AND SHERRY BUESCHER, Appellants
                                     V.
                    FIRST UNITED BANK & TRUST CO., Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-02559-2009

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellants’ brief in this case is overdue. By postcard dated December 2, 2014, we

notified appellants the time for filing appellant’s brief had expired. We directed appellants to

file their brief and an extension motion within ten days. We cautioned appellants that failure to

file a brief and an extension motion would result in the dismissal of this appeal without further

notice. To date, appellants have not filed a brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



141110F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DEAN BUESCHER AND SHERRY                           On Appeal from the 366th Judicial District
BUESCHER, Appellants                               Court, Collin County, Texas
                                                   Trial Court Cause No. 366-02559-2009.
No. 05-14-01110-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
FIRST UNITED BANK & TRUST CO.,                     participating.
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee FIRST UNITED BANK & TRUST CO. recover its costs
of this appeal from appellants DEAN BUESCHER AND SHERRY BUESCHER.


Judgment entered June 11, 2015.




                                             –2–